IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

Civil Action No.

CYNTHIA KAY (HAWKINS) LAPARDI _ )

)

Plaintiff )

Vs. )
NOTICE OF REMOVAL

NASTASSIA ANGELICA GOODMAN _ )

and LYFT, INC. )

)

__ Defendants. )

 

NOW COMES Defendant Lyft, Inc. (“Lyft”), and hereby gives Notice of Removal

pursuant to 28 U.S.C. § 1446. In support of removal, Lyft shows the Court as follows:
State Court Litigation

1. On 26 October 2020, Plaintiff Cynthia Kay (Hawkins) Lapardi filed her
summons and complaint with the Clerk of Superior Court for Gaston County, initiating
the lawsuit styled Cynthia Kay (Hawkins) Lapardi versus Nastassia Anjelica Goodman
and Lyft, Inc. and identified as file number 20-CVS-3796. A true and accurate copy of
the state court summons and complaint are attached hereto as Exhibit 1;

2. Plaintiff's Complaint alleges negligent operation of a motor vehicle by
Defendant Nastassia Angelica Goodman resulting in a motor vehicle accident on 7
December 2017 in Gastonia, North Carolina. Ex. 1 p 3. As a result of the alleged
accident, Plaintiff alleges severe and permanent injuries, including injuries to her head,
neck, back, left shoulder, and left arm, as well as headaches and related medical

expenses. Ex. 1 p 10.

4820-5680-1492.1
Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 1 of 22
OE Plaintiff served Lyft with service of process on 10 November 2020. A true
an accurate notice of service from Lyft’s registered agent is attached hereto as Exhibit
2.

4. The summons and complaint are the only documents filed with the Clerk
of Superior Court for Gaston County in 20-CVS-3796.

ay Upon information and belief, Lyft, Inc. is the only party that has been
served with process and joined to this matter at the time of filing of this Notice of
Removal.

Removal is Proper Based on Diversity Jurisdiction Pursuant

6. Federal courts have jurisdiction in cases in which there is complete
diversity between the plaintiff and defendants and the amount in controversy is in
excess of $75,000.00. 28 U.S.C. § 1332.

7. This case satisfies the diversity requirement for jurisdiction and removal.
See 28 U.S.C. § 1441.

8. Plaintiff Cynthia Kay (Hawkins) Lapardi is a citizen and resident of the
State of Texas. Ex. 1 p 1;

9. Lyft is a corporation organized under the laws of the State of Delaware
with its principal place of business in the State of California. A true and accurate copy of
Lyft, Inc.’s North Carolina Application for Certificate of Authority attached here to as
Exhibit 3.

10. | Upon information and belief, Defendant Goodman is a resident and citizen

of North Carolina. However, upon information and belief, Defendant Goodman has not

4820-5680-1492.1 2

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 2 of 22
been served with process and thus, is not properly joined and served to this matter at
the time of its removal.

11. | Because Defendant Goodman is a citizen of North Carolina who has not
been properly joined and served, there is complete diversity of citizenship among the
parties who have been properly joined and served and, as such, this suit is subject to
removal pursuant to 28 U.S.C. §1332 and 1441. See Graff v. Leslie Hindman

Auctioneers, Inc. 299 F. Supp. 3d 928, 936 (N.D. Ill. 2017); Chase v. Bryant, No. 4:10-

 

CV-85-H, 2010 U.S. Dist. LEXIS 116417, 2010 WL 4496800 (E.D.N.C. Nov. 1, 2010). A
copy of Chase v. Bryant is attached herewith as Exhibit 4.

12. This case also meets the amount in controversy requirements.

13. In cases alleging negligence and seeking damages in excess of
$25,000.00, North Carolina pleading standards prohibited Plaintiff from pleading the
demand for monetary relief, requiring her to plead instead that damages at issue
exceed $25,000.00. N.C. Gen. Stat. § 1A-1, N.C.R. Civ. P. 8(a)(2).

14. Plaintiff's Complaint was pled consistent with North Carolina pleading
standards for damages in excess of $25,000.00. Ex. 1p 5.

15. Because of the North Carolina pleading standard, the amount-in-
controversy for diversity jurisdiction may be asserted within this Notice of Removal. 28
U.S.C. § 1446(c)(2)(A)(ii).

16. Based on Plaintiff's alleged damages, including, but not limited to, physical
injuries, permanent injury, and related medical expenses, the damages Plaintiff alleges
in her Complaint exceeds the $75,000.00 amount-in-controversy threshold for diversity

jurisdiction.

4820-5680-1492.1 3

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 3 of 22
Venue is Proper in the Western District of North Carolina

17. Removal of a civil action from state court should be filed in the district and
division of the United States District Court within which the civil action is pending. 28
U.S.C. § 1446(a).

18. Prior to removal, this civil action was pending in the Superior Court of
Gaston County. See Ex. 1.

19. Gaston County is within the Western District of North Carolina. 28 U.S.C.
§ 113(c).

20. Gaston County within the Charlotte Division of the Western District of
North Carolina.

21. Therefore, this Court is the proper venue for this Notice of Removal.

Removal is Timely

22. Notice of removal must be given within thirty days of receiving a copy of
the initial pleading, through process or otherwise. 28 U.S.C. § 1446(b)(2)(B).

23. — Lyft received notice of the initial pleadings on 10 November 2020. Ex. 2.

24. —Lyft’s deadline to file this Notice of Removal is 10 December 2020.

25. This Notice of Removal is timely.

Notice to State Court

26. Contemporaneous to this filing, Lyft has served its Notice of Notice of
Removal upon all adverse parties in this matter and has also sent its Notice of Notice of
Removal for filing with the Clerk of Superior Court for Gaston County. See 28 U.S.C.

§1446(d).

4820-5680-1492.1 4

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 4 of 22
WHEREFORE, Defendant respectfully prays the Court to exercise its jurisdiction

over this matter and to accept its Notice of Removal.

This the 8'" day of December, 2020.

4820-5680-1492.1

LEWIS BRISBOIS BISGAARD & SMITH LLP

By:

/s/ Christopher Derrenbacher
CHRISTOPHER DERRENBACHER
N.C. Bar No. 25402

JUSTIN G. MAY

N.C. State Bar No. 47928

Attorneys for Lyft, Inc.

4101 Lake Boone Trail, Suite 514
Raleigh, North Carolina 27607-3977
Telephone: (919) 821-4020

Facsimile: (919) 829-0055

Email:
christopher.derrenbacher@lewisbrisbois.com
justin. may@lewisbrisbois.com

5

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 5 of 22
CERTIFICATE OF SERVICE

This is to certify that the undersigned counsel for Defendant, has this date filed

the foregoing Notice of Removal with the Clerk of Court using the CM/ECF system and

has served the following persons or parties by depositing a copy thereof, postage

prepaid, in the United States Mail addressed as follows:

Brent A. Patterson

PATTERSON ADAMS, PLLC

213 West Main Avenue
Gastonia, NC 28054
Attorney for Plaintiff

This the 8'" day of December, 2020.

LEWIS BRISBOIS BISGAARD & SMITH LLP

By:

4820-5680-1492.1

/s/ Christopher J. Derrenbacher
CHRISTOPHER DERRENBACHER
N.C. Bar No. 25402

JUSTIN G. MAY

N.C. State Bar No. 47928

Attorneys for Lyft, Inc.

4101 Lake Boone Trail, Suite 514
Raleigh, North Carolina 27607-3977
Telephone: (919) 821-4020

Facsimile: (919) 829-0055

Email:
christopher.derrenbacher@lewisbrisbois.com
justin. may@lewisbrisbois.com

6

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 6 of 22
EXHIBIT 1

 

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 7 of 22
 

STATE OF NORTH CAROLINA Pe no.evs. ZIG:

1 al * i
in The General Court Of Justice
GASTON County (1) District Superior Court Division

 

 

Name Of Plainilif

Cynthia Kay (Hawkins) Lapardi

Address

CIVIL SUMMONS
: (CJ ALIAS AND PLURIES SUMMONS (ASSESS FEE)
City, Stata, Zip

 

 

VERSUS G.S. 1A-1, Rules 3 and 4

 

Name Of Defendani(s)

Date Griginal Summons Issued
Nastassia Anjelica Goodman and Lyft, Inc.

 

Dale{s) Subsequent Summons(es) Issued

 

To Each Of The Defendant(s} Named Below:

Namo And Address Of Defendant 1

Lyft, Inc.

c/o CT Corporation System, Registered Agent
160 Mine Lake Court

Suite 200

Raleigh, NC 27615

 

Name And Address Of Dofendant 2

 

 

IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone who reads English and can translate these papers!
iIMPORTANTE! |Se ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
{NO TIRE estos papeles!

Tiene que contestar a mas tardar en 30 dias. ;Puede querer consultar con un abogado lo antes posible

acerca de su caso y, de ser necesario, hablar con alguien que lea inglés y que pueda traducir estos
documentos!

A Civil Action Has Been Commenced Against You!

You are notified to appear and answer the complaint of the plaintiff as follows:& First Set of Interrogatorles and Request for Production of Documents

1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirly (30) days after you have been

served. You may serve your answer by delivering a copy to the plaintiff or by malling it to the plaintiffs last known address, and
2. File the original of the written answer wilh the Clerk of Superlor Court of the county named above.

If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.

 

 

 

Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff) Date tssued nh Time ‘

Brent A. Patterson -Ap-Anap \4)Aaj oO \Aew
Patterson Adams, PLLC ignature Sf ,

213 West Main Avenue fe AA L Z = eh en _/
Gastonia, NC 28054

 

=

“T"
\gdinwy csc a Assistant CSC [[] Clerk Of Superior Court

 

 

Dale Of Endorsement Time
[-] ENDORSEMENT (ASSESS FEE)

This Summons was originally issued on the date indicated
above and returned not served. At the request of the plaintiff,

the time within which this Summons must be served Is
extended sixty (60) days.

Clam [Jem

 

 

Signature

 

 

[_] Deputy csc ((] Assistant csc [_] Clerk of Superior Court

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or

less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
so, what procedure Is to be followed.

(Over)
AOC-CV-100, Rev. 4/18

© 2018 Administrative Office of the Courts

 

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 8 of 22
 

 

   

CORRUONENONGS] RETURN OF SERVICE

| certify that this Summons and a copy of the complaint were recelved and served as follows: First Sot of Intarogetaries and Raquesl far Praducllon of Documants

DEFENDANT 1

Date Served : Time Served Name Of Defendant
CJam (Jem
(C] By delivering to the defendant named above a copy of the summons and complaint, slong with First Sot of Intarogatorias and Request for Praduellon of Documents

(} By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
person of suitable age and discretion then residing therein.

[J As the defendant Is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
below. ‘

 

 

 

 

 

 

Nama And Address Of Person With Whom Copies Left {If corporation, glva ttle of person coples left with}

 

 

C} Other manner of service (specify)

(] Defendant WAS NOT served for the following reason;

 

DEFENDANT 2
Date Served Time Served Name Of Defandant

[Jam [jem \

(] By delivering to the defendant named above a copy of the summons and complaint.atong win First Set of Interngatories and Requast for Produciton of Documants

[-) By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
person of suitable age and discretion then residing therein.

(J As the defendant Is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
below.

 

 

 

 

 

Name And Address Of Porson Wilh Whom Copies Loft (if carporation, give lille of person copies lef with)

s* 3,

 

 

(J) Other manner of service (specity)

 

[] Defendant WAS NOT served for the following reason:

 

 

 

Service Fee Paid Signature Of Depuly Sherif Making Retum
$

Date Received Name O/ Sheriff (lype of print)

Date Of Retum Counly Of Sherif

 

 

AOC-CV-100, Side Two, Rev, 4/18
© 2018 Administrative Office of the Couds

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 9 of 22
STATE OF NORTH CAROLINA om IN THE GENERAL COURT OF JUSTICE

SUPERIOR COURT DIVISION
COUNTY OF GASTON 20-CVS-
CYNTHIA KAY (HAWKING) BrseoP , 20
Plaintiff, gastoN C0., C. 5 C. COMPLAINT
" Motor Vehicle Negligence
- VS - BY___+_+—
]
NASTASSIA ANJELICA GOODMAN
and LYFT, INC., ]
]
Defendants, J
]

 

The Plaintiff, complaining of the Defendants, alleges and states the following:
1, The Plaintiff is a citizen and resident of Limestone County, Texas.

2. Upon information and belief, the Defendant Nastassia Anjelica Goodman is a
citizen and resident of Mecklenburg County, North Carolina.

3. Upon information and belief, the Defendant, Lyft, Inc., is a corporation organized
and doing business under the laws of the State of North Carolina.

4, On or about December 7, 2017, at approximately 10:31 a.m., the Plaintiff was
operating a 2005 Jeep vehicle in a southerly direction on South Chester Street, in the City of
Gastonia, North Carolina.

5, At the same time and place, the Defendant, Nastassia Anjelica Goodman, was
operating a 2016 Jeep vehicle, in a westerly direction on West Franklin Boulevard, in the City of
Gastonia, North Carolina.

6. Upon information and belief, the Defendant, Nastassia Anjelica Goodman, was an
employee or agent of the Defendant, Lyft, Inc. and was at the time of the collision driving with a
customer, further acting within the course and scope and in furtherance of said employer or
agency.

7. At the time and place and on the occasion herein in question, as the Plaintiff
traveled along South Chester Street, she entered the intersection with West Franklin Boulevard
with a green light emitting for her direction of travel when, suddenly without warning, the
Defendant, Nastassia Anjelica Goodman, entered the intersection from West Franklin Boulevard
while the traffic signal in her direction was emitting a red light and collided with the vehicle in

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 10 of 22
which the Plaintiff was operating. The collision caused injuries to the Plaintiff as more
particularly alleged hereinafter.

8. The Defendant, Nastassia Anjelica Goodman, was negligent at the aforesaid time
and place in the following respects:

(a) She failed to keep and maintain a reasonably careful and proper lookout in her
direction of travel;

(b) She failed to keep the vehicle she was operating under reasonable and proper
control;

(c) She approached and entered in an intersection when the duly erected traffic
control signal erected therein was emitting a red light for traffic on West
Franklin Boulevard and in her direction of travel in violation of N.C.G.S. §20-
158;

(d) She operated said vehicle upon a public highway heedlessly and carelessly in
willful and wanton disregard of the rights of others, without due caution or
circumspection in a manner so as to endanger, or be likely to endanger the life
and safety of others, including the Plaintiff, in violation of N.C.G.S. § 20-140;

’ (e) She operated said vehicle upon a public highway at an unlawful and excessive
rate of speed and at a speed greater than was reasonable and prudent under the
circumstances and conditions then and there existing, in violation of N.C.G.S.
§ 20-141;

(f) She failed to decrease the speed of said vehicle in order to avoid colliding
with the vehicle in which the Plaintiff was a passenger, in violation of
N.C.G.S. § 20-141; and

(g) She was otherwise careless and negligent.

9. The negligence of Defendant, Nastassia Anjelica Goodman, is imputed to
Defendant, Lyft, Inc.

10. Asa direct and proximate result of the aforesaid acts of negligence of the
Defendant, the Plaintiff suffered injuries to and about her body, including but not limited to her
head, neck, back, left shoulder, left arm and headaches; as a result of these injuries Plaintiff has
received medical care, attention and treatment and incurred expenses for said medical care,
attention, and treatment, As a direct and proximate result of the aforesaid injuries, the Plaintiff is
informed, believes and therefore alleges that she has been severely and permanently injured and
damaged in an amount in the excess of Twenty-Five Thousand Dollars ($25,000.00).

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 11 of 22
WHEREFORE, the Plaintiff respectfully pray unto the court for relief as follows:

1, That the Plaintiff have and recover judgment against the Defendants, jointly and
severally, in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00).

2. That the judgment against the Defendants bear interest from the time of the institution
of their action as provided by law.

3, That the costs of their action be taxed against the Defendants.

4, For such other and further relief as the Court may deem just and proper.

this the QU ay or Orkoloer- __, 2020.

PATTERSON & ADAMS, PLLC
Attorneys for Plaintiff

213 West Main Avenue

Gastonia, North Carolina 28052
Telephone: 704-867-1955

By: Z Lo

Brent A. Patterson

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 12 of 22
EXHIBIT 2

 

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 13 of 22
a) CT Corporation

Service of Process

Transmittal
11/10/2020
CT Log Number 538566756
TO:
yit, inc, |
185 BERRY ST STE 5000
SAN FRANCISCO, CA 94107-2503
RE: Process Served in North Carolina

FOR: _ Lyft, Inc. (Domestic State: DE)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE;
JURISDICTION SERVED:
APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

eyaia Kay (Hawkins) Lapardi, Pltf, vs. Nastassia Anjelica Goodman and Lyft, Inc.,

Dfts.

Letter, Civil Summons, Return of Service, Complaint, Interrogatories and Request,
equest

Gaston County Superior Court, NC
Case # 20CVS3796

Personal Injury - Failure to Maintain Premises in a Safe Condition - 12/07/2017
CT Corporation System, Raleigh, NC

By Certified Mail on 11/10/2020 postmarked on 11/02/2020

North Carolina

Within 30 days

Brent A. Patterson

Patterson Adams, PLLC

213 West Main Avenue

Gastonia, NC 28054

704-867-1955

CT has retained the current log, Retain Date: 11/10/2020, Expected Purge Date:
11/15/2020

Image SOP

Email Notification, RT olyft.com |
Email Notification, i olytt.com |
Email Notification, SEotyft.com |
Email Notification, I o1yft.com
Email Notification, [iii ©lyft.com |

a Melyft.com |

 
 

Email Notification,

Pa pet ae Pope ee ee

Je@lyft.com |

 

Email Notification,

Page 1 of 2/ SK

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 14 of 22
@. CT Corporation Service of Process
Transmittal
11/10/2020
CT Log Number 538566756

To: foal
yit, Inc.

185 BERRY ST STE 5000
SAN FRANCISCO, CA 94107-2503

RE: Process Served in North Carolina

FOR: _ Lyft, Inc. (Domestic State: DE)

Email Notification, TT otytt.com

SIGNED: CT Corporation System
ADDRESS: 208 LaSalle Ave

Suite 814

Chicago, IL 60604
For Questlons: 866-539-8692

CorporationTeam@wolterskluwer.com

Page 2 of 2 / SK

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained tn the documents themselves. Recipient fs
responsible for interpreting said documents and for taking
appropriate action. Signatures on certifled mail receipts
confirm receipt of package only, not contents.

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 15 of 22
EXHIBIT 3

 

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 16 of 22
 

SOSID: 1477011
Date Filed: 10/22/2015 5:31:00 PM
Elaine F, Marshall
North Carolina Secretary of State
C2015 293 00317
State of North Carolina

 

 

Department of the Sccretary of State

APPLICATION FOR CERTIFICATE OF AUTHORITY

Pursuant lo §$55-15-03 of the General Stanites of North Carolinn. the undersigned corporation herchy applies fur a Certificate of
Authority to transact business in the State of Nomh Carolina, ond for that purpose submits thy following:

1. the name ofthe corporation is _Lyft, tne, —— ___ rand if the corporate name is
unataifable for use in the State of North Carolina. the name the carporation wishes to use Is:

(ele eee lee idee

 

‘The state or country under whose laws the corporation was organized is. Delaware 7

3 The date of incospuration was March 5, 2007_ ; its period of duration is: perpatuat until dissolution... =

hw

4. Principal office informaiton: (Select cdiher a or b)
a. The corporation bas 4 principal office.
The street uddress and county of the principal office of the corporation is:

Number and Street 2300 Harrison Street

 

City Stow. Zip Code_San Francisco, CA84110. County County of San Francisco

The mailing address. if different from the street address. of the principal office of the corporation is:

i a

b. O The comeration does nat have a principal office
5. The streed address and counly of the registered affice in the Stak: of North Curolina is:
Number and Street _3125 Poplars Wood Court, The Aspen Bullding. Suite 100
City, State, Zip Code Raleigh, NC_ 27804 County, Wake

6 ‘The mailing address, {f different from the street adress, of the registered office in the State of North Carolina Is:

[eT casiene eee saa aes ate ae

 

 

 

7. The name of the registered agent in the State of North Carolina is: Incorporating Sarvices.. Ltd, . _
8 She names. titles and usual business addresses of the current officers of the corporation are (attach if necessurs ):
Nome Tithe Buyjttess Address
John Zimmer President 2300 Harrison Street, San Francisco, CA 94110
Logan Graen Chief Executive Officer and Secretary _ 2300 Harrison Steet, San Francisco, CA 94110
Brian Roberts Chief Financial Officer 2300 Harrison Streat, San Francisco, CA 94110

 

 

9 Attached bs o Certificate of Existence (or document af similar import) duly authenticuted by the Sceretiry of Stat or other
official hav ing custody-of corparate records in the state or country of incorporation Tie Certificate of Existence nist be
an oripinal an s than six months ald,

CORPORATIONS DIVISION P O BOX 29622 RALEIGH. NC 27626-0622
(Revised January, 212) (Fort 8-09)

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 17 of 22
APPLICATION FOR CERTIFICATE OF AUTHORITY
Page 2

(0. Ifthe corporation is required to use a fictitious name in order 10 iransact business In this Stete. a copy of the resolution of its
board of directors, cerified by its secretary, adopting the fictitious name Is attached

11. This application will be effective upon fiting, unless 9 delayed date and/or time is specified:

 

This is the 19 day of October 20.15.
Lyf, Ine.
Al. a
Signatare

bt Ce

Type or Print Name and Title

NOTES:

f Filing fee is $250, This document must be Mud with the Secretary of State

CORPORATIONS DIVISION P.O, BOX 29622 RALEIGH, NC 27626-0622
(Revised January. 2002) (Form B-09)

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 18 of 22
Delaware -

The First State

I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF
DELAWARE, DO HEREBY CERTIFY "LYFT, INC." IS DULY INCORPORATED UNDER
THE LAWS OF THE STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A
LEGAL CORPORATE EXISTENCE SO FAR AS THE RECORDS OF THIS OFFICE

SHOW, AS OF THE TWENTIETH DAY OF OCTOBER, A.D. 2015,

AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS HAVE
BEEN FILED TO DATE.

AND I DO HEREBY FURTHER CERTIFY THAT THE SAID "LYEFT, INC." WAS
INCORPORATED ON THE FIFTH DAY OF MARCH, A.D. 2007.

AND I DO HEREBY FURTHER CERTIFY THAT TRE FRANCHISE TAXES HAVE

BEEN PAID TO DATE.

 

Authentication: 10265293
Date: 10-20-15

4311245 8300

SR# 20150566032
You may verlfy this certificate online at corp delaware gov/authver shtml

 

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 19 of 22
EXHIBIT 4

 

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 20 of 22
Chace v. Bryant

United States District Court for the Eastern District of North Carolina, Eastern Division
November 1, 2010, Decided; November 1, 2010, Filed
NO. 4:10-CV-85-H

Reporter
2010 U.S. Dist. LEXIS 116417 *; 2010 WL 4496800

ROBERT A. CHACE, Plaintiff, v. CHRISTOPEHR G. BRYANT, NEW PRIME, INC., PREMIER CARRIERS, LLC,
and PRIME, INC., Defendants.

Counsel: [1] For Robert A. Chace, Plaintiff; Sanford W. Thompson , IV, Sanford Thompson, PLLC, Raleigh, NC.

For Christopher G. Bryant, Prime, Inc., New Prime, Inc., Premier Carriers, LLC, Defendants: Robert Marc Rubin,
LEAD ATTORNEY, Cranfill Sumner & Hartzog, LLP, Charlotte, NC.

Judges: Malcolm J. Howard, Senior United States District Judge.

Opinion by: Malcolm J. Howard

Opinion

ORDER

This matter is before the court on plaintiffs motion to remand. Defendants have responded, and the time for further
filings has expired. This matter is ripe for adjudication.

The instant case arises out of a motor vehicle collision on May 30, 2007 between a tractor trailer operated by
plaintiff Robert A. Chace ("plaintiff') and a tractor trailer operated by defendant Christopher G. Bryant ("defendant
Bryant") on Interstate 85 in Salisbury, Rowan County, North Carolina. On May 26, 2010, plaintiff commenced this
action by filing a complaint against defendants New Prime, Inc., Premier Carriers, LLC, Prime, Inc., and Christopher
G. Bryant in the Superior Court of Edgecombe County, North Carolina. On or about May 29, 2010, defendants new
Prime, Inc., Premier Carriers, LLC and Prime, Inc. were served with the Civil Summons and Complaint. On June 28,
2010, [*2] those same defendants filed a Notice of Removal of this civil action from the Superior Court of
Edgecombe County to this court pursuant to 28 U.S.C. § 1332/(a)(2), 28 U.S.C. § 1441(a) and 28 U.S.C. § 1446. As
of the date of removal, defendant Bryant had not been served with the civil summons and complaint. Subsequent to
removal, plaintiff filed a Notice of Service by Publication indicating that plaintiff served defendant Bryant by
publication on July 27, August 3, and August 10, 2010.

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 21 of 22
Page 2 of 2
2010 U.S. Dist. LEXIS 116417, *2

Plaintiff alleges in the complaint that defendant Bryant is a citizen and resident of Edgecombe County, North
Carolina. Defendants state in their response to the motion to remand that they have been unable to locate
defendant Bryant and are unable to represent to this court where defendant Bryant resides with any degree of
certainty.

Plaintiff moves to remand this matter to state court, arguing that defendant Bryant is a citizen of the State of North
Carolina, and therefore, removal was improper. Defendants counter that because defendant Bryant had not been
served at the time of removal, there is no defect in removal and this matter should remain in federal district court.

At issue is 28 U.S.C. § 1447(b), [*3] which provides,

Any civil action of which the district courts have original jurisdiction founded on a claim or right arising under the
Constitution, treaties or laws of the United States shall be removable without regard to the citizenship or
residence of the parties. Any other such action shall be removable only if none of the parties in interest
properly joined and served as defendants is a citizen of the State in which such action is brought.

28 U.S.C. § 1441(b) (emphasis added).

Plaintiff, in his motion to remand, states that there can be no argument that defendant Bryant is not a proper
defendant because at the time of the wreck he was operating the tractor trailer involved in the collision. Plaintiffs
counsel requested that moving defendants’ counsel, who will be representing Bryant, to accept or waive service on
behalf of Bryant. Plaintiff argues that once he properly serves defendant Bryant that this court will no longer have
federal subject matter jurisdiction based on diversity of citizenship. '

Plaintiffs argument, however, misses the mark. The joinder of Bryant, a resident defendant, will not destroy
complete diversity and will not therefore affect this court's subject matter jurisdiction, as plaintiff does not reside in
North Carolina.

Nor is removal barred by joinder of Bryant. There is no dispute that defendant Bryant, the resident defendant, had
not been served at the time of removal. The plain language of Section 1441(b) “implies that a diverse but resident
defendant who has not been served may be ignored in determining removability.” 14B Charles Alan Wright & Arthur
R. Miller § 3723, at 784 (4th ed. 2009); see also McCall y. Scolt, 239 F.3d 808 (6th Cir. 2001), Wensil v. E.1. Dupont
De Nemours & Co,, 792 F. Supp. 447 (D.S.C. 1992). Therefore, 28 U.S.C. § 1441(b) does not apply to bar removal
of this action.

Plaintiffs motion to remand [DE #7] is DENIED,
This 1st day of November 2010.

/s/ Malcolm J. Howard

Malcolm J. Howard

Senior United States District Judge

 

End of Document

 

1 Subsequent to filing his motion to remand, plaintiff has filed a Notice of Service by Publication, indicating that plaintiff served
defendant Bryant via publication. The court need [*4] not, and does not, decide whether defendant Bryant has been properly
served. There is no dispute that plaintiff did not serve defendant Bryant until after the Notice of Removal was filed with this court.

Case 3:20-cv-00679-GCM Document1 Filed 12/08/20 Page 22 of 22
